Citation Nr: 0606370	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-35-672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Eligibility for nonservice-connected pension benefit 
payments.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1954 
and from October 1961 to August 1962.  The hearing loss 
evaluation matter comes to the Board of Veterans' Appeals 
(Board) from a rating decision dated February 2004 from the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  

The pension matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.   


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by speech 
recognition of 84 percent in the right ear and 88 percent in 
the left ear and an average pure tone threshold loss of 52 
decibels in the right ear and 51 decibels in the left ear.   


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85 and Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for bilateral hearing loss 
effective from September 2003 (the date the veteran filed his 
claim) and assigned a noncompensable disability rating, which 
the veteran appealed.  A disability rating for hearing 
impairment (Diagnostic Code 6100) is determined by applying 
objective data to tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given the required tests in November 2003 
with the following results:  



Right 
Ear
Left 
Ear
Controlled Speech 
Discrimination Test

84%
88%




Audiometric Test (measured 
in decibels)
1000 
HERTZ
40
40

2000 
HERTZ
45
45

3000 
HERTZ
65
55

4000 
HERTZ
60
65





Average 
Score
52
51

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (84%) and the average score for his audiometric test 
(52) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral II.  Similarly, the test 
scores for his left ear (speech discrimination of 88% and 
average audiometric of 51) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral II.  Those 
Roman numerals are then applied to Table VII in 38 C.F.R. § 
4.85, which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
II for each ear, the result is a zero percent (or 
noncompensable) disability rating.  

The veteran asserts that his disability rating should be 
increased because he has had to wear hearing aids for several 
years.  But there is no place for subjective input in the 
mandatory schedular system used for calculating a hearing 
impairment disability rating.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992) (ratings for hearing impairment are 
derived by mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).  Moreover, the hearing tests used 
to determine the disability rating are given without hearing 
aids and the rating is intended to make a proper allowance 
for improvement by hearing aids.  See 38 C.F.R. § 4.85(a).  

The veteran's representative urges the application of the 
benefit-of-the-doubt doctrine.  See 38 C.F.R. § 3.102 
(reasonable doubt should be resolved in favor of the 
veteran).  But reasonable doubt does not exist concerning the 
objective data of the hearing tests.  When that data is 
applied against the tables in the regulations, the resulting 
disability rating is incontrovertible.  

Duties to Notify and Assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's September 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the February 2004 AOJ rating decision.  It described the 
evidence necessary to substantiate a hearing loss claim, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
suggested other types of evidence that might be helpful in 
establishing his claim, and asked the veteran to send 
whatever service records and medical evidence he had about 
his hearing loss.  VA met is duty to notify the veteran about 
evidentiary matters through this letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and VA treatment 
records, and administering an audiology examination.  The 
veteran requested no other assistance.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND


In an undated letter received by the RO in July 2004, the 
veteran appears to disagree with the RO's March 2004 decision 
that granted his pension claim but determined that his income 
level exceeded the maximum amount for which pension payments 
are allowed.  The Board construes this as a notice of 
disagreement on the nonservice-connected pension issue.  

The veteran must be provided with a Statement of the Case 
that addresses the veteran's claim that he is entitled to 
monthly payments.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, this matter is remanded for the 
following: 

The RO should provide the veteran a Statement 
of the Case concerning the veteran's 
entitlement to nonservice-connected pension 
payments.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
38 U.S.C. § 5109B, 7112.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


